Exhibit 10.62

 

 

 

 

RENTAL AGREEMENT

BOSLAND 40
DEN BOMMEL

 

 

 
 

--------------------------------------------------------------------------------

 

 

 [image1.jpg]

 

RENTAL AGREEMENT OFFICE SPACE

and other business space within the meaning of article 7:2:30a of
the Dutch Civil Code

--------------------------------------------------------------------------------

Model by the Real Estate Council (ROZ) adopted on July 30, 2003. Reference to
this model and its use is only permitted if completed, added or different text
is clearly recognizable as such. Additions and variations should be included
preferably under " special provisions ". Any liability for adverse effects of
the use of the text of the model is excluded by the ROZ.

 

--------------------------------------------------------------------------------

 

UNDERSIGNED

Mr. T. Mast, residing at de Voorstraat 40, 3241 EG in Middelharnis

and
Mr. J.P. Mast, residing at de Oranjestraat 2, 3258 AS in Den Bommel


VAT number NL8080009886B01               
hereinafter referred to as "landlord"

 

AND

 

The private company Bioriginal Europe / Asia, located at the Forest 40, 3258 AC
in Den Bommel, registered in the Commercial Register under number 24298869 in
Rotterdam with VAT number NL808743867B01 and represented by Mr. J. Kamphuis

hereinafter referred to as "lessee"

 

HAVE AGREED

 

The rented, purpose

1.1 Landlord leases to Tenant and Tenant leases from Landlord called the
premises, hereinafter the "rented", located at

BOSLAND 40, 3258 AC in Den Bommel

cadastral known in the municipality of Den Bommel under Section F, plot number
394 which premises is specified in the Annexes to this Agreement as attachment
and part of the drawing and record of delivery initialed by the parties,
indicating which facilities will include or do not belong to the rented and also
a description of the state of the leased property, possibly supplemented with by
the parties initialed photos.

 

1.2 The rented by or on behalf of the tenant will be solely intended to be used
as business premises and office space in accordance with the description in the
Commercial Register excerpt of the tenant.

1.3 The tenant is not permitted without prior written consent of Landlord to
give the rented property specified in 1.2 another destination.

1.4 The maximum permissible load of the floors of the leased property is 5.000
kg / m2 for the premises. The floors of office space will be used for office
purposes and not (heavy) storage purposes.

 

 

 
 

--------------------------------------------------------------------------------

 

 

[image1.jpg]

 

Conditions

2.1 This agreement is part of the "GENERAL PROVISIONS RENTAL AGREEMENT OF OFFICE
SPACE" and other business space within the meaning of Article 7: 2: 30A of the
Dutch Civil Code filed with the clerk of the court in The Hague on July 11, 2003
and registered there under number 72 /2003, hereinafter referred to as "general
provisions". The content of these general provisions are known with parties.
Tenant and landlord have received a copy of the general provisions.

2.2 The general provisions referred to in 2.1 shall apply except to the extent
that this Agreement explicitly is waived or application in respect of the leased
property is not possible.

 

Duration, extension and termination

3.1 This Agreement is concluded for a period of 10 years commencing on the date
of completion construction described under Article 8.

3.2 After the expiration of the mentioned period referred to in 3.1 this
contract will be continued for a continuous period of five years, therefore
until 15 years after construction completion. This Agreement shall then be
extended for subsequent periods of 5 years.

3.3 Termination of this Agreement shall be by notice at the end of the rental
period, subject to a period of at least one year.

3.4 Cancellation must be made by written or by registered letter.

 

Rent, sales tax, rent adjustment, payment, payment period

4.1 The initial rent of the leased on an annual basis is EURO 116,256.48 + 8.5 %
of the actual construction costs incurred up to Euro 220.000, -. Excl. VAT, see
Article 8.

4.2 The parties agree that the landlord will be charged VAT on the rent. If no
turnover tax lease is agreed tenant will be due besides the rent a separate fee
to the landlord, to compensate for the disadvantage that Landlord or its legal
successor (s) is suffering or will suffer because the sales tax on the
investment and operating costs of the lessor are not deductible. The contents of
19.1 till 19.9 General Provisions do not apply.

4.3 If the parties have agreed to a lease with sales tax, the tenant and
landlord make use of the opportunity under notification 45 decision of March 24,
1999, no. VB 99/571, to refrain from filing a joint request for a lease option
with sales tax. Lessee declares by signing the lease also for the benefit of the
successor (s) of the landlord that he used the leased permanently or later
permanently use for purposes for which a full or virtually full right to deduct
VAT on the basis of Article 15 of the law exists on the sales tax.

4.4 The financial year runs from April 1 tenant until March 31st.

4.5 The rent annually by the 1st day of the month subsequent to month of
completion of the building for the first time from 1 year after completion
construction adapted Whereas, pursuant to 9.1 to 9.4 General Provisions.

4.6 The fee payable by or for the tenant to landlord provide additional supplies
and services shall be determined in accordance with 16 general provisions. This
fee is applied a system of advance payments to be deducted later as shown there.

4.7.1 The payment of tenant comprises:

- The rent;

- The sales tax payable on the rent if the parties have agreed to VAT taxed
rent;

 

 
 

--------------------------------------------------------------------------------

 

 

[image1.jpg]

 

4.7.2 The tenant is no sales tax due on the rent if the leased property should
no longer be rented with sales tax, while parties have agreed upon. If that's
the case, a 19.3 general provisions set fees for the sales tax will be in place
and the fee referred to in point 1 19.3.a fixed in advance on a rate closer to
calculate the rent which is calculated by the accountant / auditor or the
landlord and is further explained by the tenant.

 

4.8. Per pay period of one calendar month (s) is at the start of the lease:

- The rent 

€ See article 8

- The sales tax payable on the rent or

€ See article 8

 

 

Total

€

in words:

 

4.9 With a view to the effective date of the lease, the first payment of tenant
covers the period from NNB (not known yet) until NNB (not known yet) and is this
first period amount due € NNB. (not known yet) This amount includes sales tax,
including the turnover sales tax on the rent, but only as a tenant is due sales
tax on the rent. Tenant shall pay the amount before the date of completion.

4.10 De under this lease by the tenant to the landlord to be paid periodic
payments as shown in 4.8 are payable in one advance payment in euros and needs
to be paid in full before the first day of the period to which the payments are
related

4.11 Unless stated otherwise, all amounts in this lease and the constituent
general provisions excluding VAT.

 

Supplies and services 

5. If by or on behalf of the lessor is to provide additional supplies and
services the parties agree Landlord and tenant have agreed not to charge service
fees. Tenant is however responsible for approving annual leave and performing
maintenance on the technical systems of the leased property. On request of the
landlord, this should be proven.

 

Bank Guarantee

6. The provisions referred to in 12.1 overall amount of the bank guarantee shall
be determined between the parties is €30 345, - in words: thirty thousand three
hundred forty-five euro

 

Administrator

7.1 Until landlord otherwise communicates, acts the landlord as an
administrator.

7.2 Unless otherwise agreed in writing, the tenant in respect of the contents
and all other matters relating to this lease is defined as the administrator

 

 
 

--------------------------------------------------------------------------------

 

 

 [image1.jpg]

 

Special provisions 

8. Tenant and landlord have agreed that the landlord will have an extension to
the property. Mentioned earlier in the lease as "new-build". This new building
includes an extension of approximately 160m2 of office space and a connecting
corridor of 40 m2, all in accordance with the drawings prepared by Hanse
Staalbouw dated on 04-02-2013 work No. 1454.003. Lessor will deliver the new
construction incl. Electricity, heating, toilets and air conditioning. The final
rent will be calculated based on the current rent of € 9,688.04 per month + 8.5%
of the actual construction costs incurred including those associated
construction costs such as legal costs, architect and consulting fees. The
construction costs will be up to € 220.000, - exclusive VAT amounts. Lessor
shall submit a copy of the building (affiliated) invoices.

 

9. The rental entry will take effect from the date of completion of the
building.

 

10. As of the date of rental the previous lease signed by the parties on
27-04-2004 (landlord) and 14-04-2004 (tenant) will automatically expire or be
ended.

 

11. The previous state of completion, as described in the project information
from DTZ Zadelhoff, on behalf of the then signed lease agreement dated on
27-04-2004 / 14-04-2004 will be part of the new lease.

 

 
 

--------------------------------------------------------------------------------

 

 

[image1.jpg]

  

Drawn up and signed in duplicate  

 

 

place

date

place

date

       

Den Bommel

26-06-2013

Den Bommel

06-07-2013

                        (signature tenant)    (signature Landlords)  
[ex10-62_tenant.jpg]   [ex10-62_landlord.jpg]  

 

 

Attachments: 1)

 

-General provisions

-Drawing of rented premises

- Copy of project information DTZ Zadelhoff

 

Separate signature (s) of the tenant (s) to receive their own copy of the
GENERAL PROVISIONS RENTAL AGREEMENT OF OFFICE SPACE and other business space
within the meaning of Article 7: 230a of the Dutch Civil Code as specified in
2.1.

 

Signature tenant (s)

 

[ex10-62_tenant2.jpg]

 